                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL CISNEROS,                                   Case No. 16-cv-00735-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO
                                                                                            VACATE ORDER DENYING
                                   9             v.                                         ATTORNEYS’ FEES
                                  10     J. VANGILDER, et al.,                              Re: Dkt. No. 233
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is a motion to vacate the Court’s February 3, 2021 Attorneys’

                                  14   Fees Order, filed by counsel for Plaintiff Daniel Cisneros. Dkt. No. 233.

                                  15     I.   DISCUSSION
                                  16          The parties are familiar with the facts of this case, so the Court only briefly addresses them

                                  17   here. On June 21, 2019, the jury returned a verdict in favor of both Plaintiff Cisneros and Plaintiff

                                  18   Daniel Manriquez in the related case Manriquez v. Vangilder, 16-cv-01320-HSG. See Dkt. No.

                                  19   206. Final judgment was subsequently entered in favor of each Plaintiff against Defendants

                                  20   Vangilder (in the amount of $1,000) and Vasquez (in the amount of $1,500). See Dkt. No. 220,

                                  21   221. On February 3, 2021, the Court granted in part Plaintiff Manriquez’s motion for attorneys’

                                  22   fees, awarding $259,237.50 in attorneys’ fees to Plaintiff Manriquez as a prevailing party under

                                  23   California Code of Civil Procedure § 1021.5. See Dkt. No. 230. In its discretion, the Court denied

                                  24   Plaintiff Cisneros’ motion for attorneys’ fees. Id. Reed Smith LLP, Counsel for Plaintiff

                                  25   Cisneros, appealed this order to the Ninth Circuit, Case No. 21-15363, and now asks the Court to

                                  26   reconsider its order under Federal Rule of Civil Procedure 60(b). See Dkt. No. 233.

                                  27          Counsel contends that the Court “made a mistake of law when it denied Cisneros’s motion

                                  28   for attorneys’ fees based on Reed Smith’s pro bono representation and the law firm’s size.” See
                                   1   id. at 4. In short, counsel suggests that having found that Plaintiff Cisneros was a successful party

                                   2   under § 1021.5, the Court must award fees of $259,237.50, just as it did for Plaintiff Manriquez.

                                   3          Counsel cites to a California Court of Appeal case, Rogel v. Lynwood Redevelopment

                                   4   Agency, which rejected the application of a negative multiplier in setting the lodestar for an

                                   5   attorneys’ fees award for pro bono counsel against a local government agency under § 1021.5.

                                   6   194 Cal. App. 4th 1319, 1332 (Cal. Ct. App. 2011). In Rogel, the agency had argued that it could

                                   7   not afford to pay the requested attorneys’ fees as doing so would “harm[] its affordable housing

                                   8   mission . . . .” Id. at 1326. The trial court agreed with the agency, reasoning that “it would be

                                   9   ‘better’ for less money to be paid to the prevailing parties for their attorneys’ fees so as to leave

                                  10   the agency with more money for its ongoing governmental operations.” Id. at 1321. The court

                                  11   further explained that the agency’s “financial condition ‘was the most compelling reason for

                                  12   reducing the fees,’” and that “[i]t seem[ed] as though the money should be spent in [the city] and
Northern District of California
 United States District Court




                                  13   not on the lawyers.” Id. at 1328. The Court also “noted the pro bono nature of the lawyers’ work

                                  14   as a factor for applying a negative multiplier,” finding “an award of millions of dollars of in

                                  15   attorneys’ fees unreasonable and excessive when most of the work . . . by Plaintiffs’ counsel was

                                  16   pro bono.” Id. The court thus reduced the attorneys’ lodestar from approximately $2.7 million to

                                  17   $540,000. Id. In reversing the order, the Court of Appeal explained that the court erred, inter alia,

                                  18   in reducing the attorneys’ lodestar based on their pro bono status because “public interest litigation

                                  19   should not have to rely on the charity of counsel . . . .” Id. at 1332–33.

                                  20          Here, the Court did not conclude that counsel could not recover fees because it represented

                                  21   Plaintiff on a pro bono basis. See Dkt. No. 230 at 12. To the contrary, the Court explicitly stated

                                  22   that “representing a party pro bono does not, on its own, preclude counsel from recouping

                                  23   attorneys’ fees.” Id. at 13 (citing General Order No. 25). Rather, the Court considered the totality

                                  24   of the circumstances “to balance the interests of fairness and proportionality” in deciding whether

                                  25   and how to exercise its discretion to award attorneys’ fees. See id. at 13. This included (1) the

                                  26   modest jury verdict and scale of the public benefit derived from this case1; (2) the risk counsel

                                  27

                                  28
                                       1
                                         The Court notes that it was a very close call whether attorneys’ fees could be awarded at all in
                                       these cases under California Code of Civil Procedure § 1021.5. To award fees under the statute,
                                                                                         2
                                   1   took representing Plaintiff Cisneros in this action, including the risk to its work for existing

                                   2   clients, the development of new work, and the profitability of the large, nationwide firm; and

                                   3   (3) counsel’s performance throughout the litigation. Id. at 13–14.

                                   4           In its analysis, the Court of Appeal in Rogel acknowledged that the California Supreme

                                   5   Court has upheld consideration of similar factors in setting an attorneys’ fees award. See Rogel,

                                   6   194 Cal. App. 4th at 1329 (citing Serrano v. Priest, 20 Cal. 3d 25, 48–49 (1977) (en banc)). In

                                   7   Serrano v. Priest, the California Supreme Court identified the following factors:

                                   8
                                                      (1) the novelty and difficulty of the questions involved, and the skill
                                   9                  displayed in presenting them; (2) the extent to which the nature of the
                                                      litigation precluded other employment by the attorneys; (3) the
                                  10                  contingent nature of the fee award, both from the point of view of
                                                      eventual victory on the merits and the point of view of establishing
                                  11                  eligibility for an award; (4) the fact that an award against the state
                                                      would ultimately fall upon the taxpayers; [and] (5) the fact that the
                                  12                  attorneys in question received public and charitable funding for the
Northern District of California
 United States District Court




                                                      purpose of bringing law suits of the character here involved . . . .
                                  13

                                  14   Serrano, 20 Cal. 3d at 49. The California Supreme Court found that consideration of these

                                  15   factors—as considered here—was not an abuse of discretion, and upheld the attorneys’ fee award.

                                  16   Id. at 50.

                                  17           The Court understands that Reed Smith also believes that it received disparate treatment as

                                  18   compared to the Singleton Law Firm, A.P.C. See Dkt. No. 233 at 5–7. That Reed Smith may

                                  19   have spent approximately 95 more hours on this case than the Singleton Law Firm, see id. at 6,

                                  20   however, says nothing about the relative risks incurred by the firms. The Court further notes that

                                  21   attorney Brody McBride from the Singleton Law Firm performed exceptionally during the trial,

                                  22   particularly during Plaintiffs’ closing argument.

                                  23           The Court reiterates its appreciation for Reed Smith’s willingness to represent Plaintiff

                                  24

                                  25   the plaintiff must be a successful party in an action resulting in the enforcement of an important
                                       right affecting the public interest. See Vasquez v. State of California, 45 Cal. 4th 243, 250–51
                                  26   (Cal. 2008), as modified (Dec. 17, 2008). And here, the cases arose from the negligent discharge
                                       of a T-16 oleoresin capsicum (“OC”) chemical grenade in the control booth of a housing unit at
                                  27   Pelican Bay State Prison. Although the use of chemical agents like OC is not uncommon in
                                       CDCR facilities, there was no evidence in the record that the accidental discharge of such
                                  28   chemical grenades—such as occurred here—is common at Pelican Bay specifically or in CDCR
                                       facilities more generally.
                                                                                          3
                                   1   Cisneros pro bono in this case, but again declines to award attorneys’ fees given the totality of the

                                   2   circumstances. The Court hopes that counsel will nonetheless continue to provide high-quality

                                   3   pro bono legal representation in future cases.

                                   4    II.   CONCLUSION
                                   5          The Court DENIES the motion.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 5/4/2021

                                   8                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
